Title: John Steele to Thomas Jefferson, 13 August 1818
From: Steele, John
To: Jefferson, Thomas


          
            Dear Sir,
            Custom House Philada
Aug. 13. 1818
          
          Your favor of the 27th ult. was  duly received, and the two cases of wine have been forwarded to Richmond agreeably to advice, as ⅌. enclosed bill of lading. I send you also a memorandum of the duty, freight and other charges—Any service that you may occasionally require will be rendered with pleasure
          
            I am with sincere regard
            yours &c
            Jno Steele
          
        